 



Exhibit 10.2
FIRST AMENDMENT TO
CHAMPION EMPLOYMENT AGREEMENT
     This is a FIRST AMENDMENT (“First Amendment”), effective as of this 1st day
of August, 2005, to that certain employment agreement dated the 16th day of
June, 2003 (the “Employment Agreement”), by and between CHARLES F. CHAMPION (the
“Executive”), and YOUBET.COM, INC., a Delaware corporation, (the “Company”)
(collectively, the “Parties”).
     WHEREAS, the Company and the Executive desire to amend the provisions of
the Employment Agreement.
     NOW THEREFORE, in consideration of the covenants and agreements herein
contained, the Company and the Executive hereby agree as follows:
     1. Employment; Duties and Acceptance. Paragraph 1 of the Employment
Agreement is amended by adding the following to the Executive’s list of Duties:
          Duties.
          (o) Define the vision, direction, and goals of the Operations Division
consistent with the Company’s AOP and Strategic Plan.
          (p) Direct all operations of the Company.
          (q) Guide and direct the Operations Division in the development,
production, promotion and sale of the Company’s products and services.
          (r) Establish operating policies consistent with the Company’s broad
policies and objectives, and ensure their timely execution.
          (s) Ensure that the operating responsibilities, authorities and
accountability of all direct subordinates are defined and understood, and that
they are aligned with the Company’s AOP and Strategic Plan.
     2. The Executive acknowledges and agrees that the change to his duties
under this First Amendment does not serve as a basis for the Executive to claim
that a “Good Reason” (as defined in the Employment Agreement, Paragraph 7(e))
has occurred.
     3. This First Amendment will be effective as of the date first written
above.
     4. Except to the extent noted, and as may be necessary to give full force
and effect to the foregoing, the Employment Agreement shall continue unchanged,
in full force and effect.
     IN WITNESS WHEREOF, each of the Parties hereunto has executed this First
Amendment on the date(s) indicated below.



     
YOUBET.COM, INC.
     
/s/ Gary W. Sproule
         
Name: Gary W. Sproule
   
Title: Chief Financial Officer
   
Date: August 1, 2005
   

     
CHARLES F. CHAMPION
     
/s/ Charles F. Champion
   
 
   
Date: August 1, 2005
   



